Title: To Alexander Hamilton from Tobias Lear, 24 January 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States, January 24th, 1790
Sir,
In obedience to the commands of the President of the United States, I have the honor to transmit to you a letter from His Excellency Beverley Randolph Governor of Virginia, dated January the 14th 1790, relating to the materials which were placed upon Cape Henry by the States of Virginia and Maryland for the purpose of building a Light House; and likewise the report of General Wood upon the same subject, which report was enclosed in Governor Randolph’s letter to the President of the United States.
I have the honor to be,   with perfect respect,   Sir,   Your most Obedt. Servt.
Tobias Lear.Secretary to the Presidentof the United States.
The Honorable The Secretary of the Treasury of the U.S.
